


110 HR 6185 IH: TRICARE Continuity of Coverage for

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6185
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mr. Latta introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for
		  continuity of TRICARE Standard coverage for certain members of the Retired
		  Reserve.
	
	
		1.Short titleThis Act may be cited as the
			 TRICARE Continuity of Coverage for
			 National Guard and Reserve Families Act of 2008.
		2.TRICARE standard
			 coverage for certain members of the Retired Reserve, and family members, who
			 are qualified for a non-regular retirement but are not yet age 60
			(a)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 inserting after section 1076d the following new section:
				
					1076e.TRICARE
				program: TRICARE standard coverage for certain members of the Retired Reserve
				who are qualified for a non-regular retirement but are not yet age 60
						(a)Eligibility(1)Except as provided in paragraph (2), a
				member of the Retired Reserve of a Reserve component of the Armed Forces who is
				qualified for a non-regular retirement at age 60 under chapter 1223, but is not
				age 60, is eligible for health benefits under TRICARE Standard as provided in
				this section.
							(2)Paragraph (1) does not apply to a
				member who is enrolled, or is eligible to enroll, in a health benefits plan
				under chapter 89 of title 5.
							(b)Termination of
				Eligibility Upon Obtaining Other TRICARE Standard
				coverageEligibility for TRICARE Standard coverage of a member
				under this section shall terminate upon the member becoming eligible for
				TRICARE Standard coverage at age 60 under section 1086 of this title.
						(c)Family
				MembersWhile a member of a
				Reserve component is covered by TRICARE Standard under the section, the members
				of the immediate family of such member are eligible for TRICARE Standard
				coverage as dependents of the member. If a member of a Reserve component dies
				while in a period of coverage under this section, the eligibility of the
				members of the immediate family of such member for TRICARE Standard coverage
				under this section shall continue for the same period of time that would be
				provided under section 1086 of this title if the member had been eligible at
				the time of death for TRICARE Standard coverage under such section (instead of
				under this section).
						(d)Premiums(1)A member of a Reserve
				component covered by TRICARE Standard under this section shall pay a premium
				for that coverage.
							(2)The Secretary of Defense shall
				prescribe for the purposes of this section one premium for TRICARE Standard
				coverage of members without dependents and one premium for TRICARE Standard
				coverage of members with dependents referred to in subsection (f)(1). The
				premium prescribed for a coverage shall apply uniformly to all covered members
				of the Reserve components covered under this section.
							(3)The monthly amount of the premium in effect
				for a month for TRICARE Standard coverage under this section shall be the
				amount equal to the cost of coverage that the Secretary determines on an
				appropriate actuarial basis.
							(4)The Secretary shall prescribe the
				requirements and procedures applicable to the payment of premiums under this
				subsection.
							(5)Amounts collected as premiums under
				this subsection shall be credited to the appropriation available for the
				Defense Health Program Account under section 1100 of this title, shall be
				merged with sums in such Account that are available for the fiscal year in
				which collected, and shall be available under subsection (b) of such section
				for such fiscal year.
							(e)RegulationsThe
				Secretary of Defense, in consultation with the other administering Secretaries,
				shall prescribe regulations for the administration of this section.
						(f)DefinitionsIn
				this section:
							(1)The term
				immediate family, with respect to a member of a Reserve component,
				means all of the member's dependents described in subparagraphs (A), (D), and
				(I) of section 1072(2) of this title.
							(2)The term
				TRICARE Standard means—
								(A)medical care to
				which a dependent described in section 1076(a)(2) of this title is entitled;
				and
								(B)health benefits
				contracted for under the authority of section 1079(a) of this title and subject
				to the same rates and conditions as apply to persons covered under that
				section.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1076d the following
			 new item:
				
					
						1076e. TRICARE program: TRICARE standard
				coverage for certain members of the Retired Reserve who are qualified for a
				non-regular retirement but are not yet age
				60.
					
					.
			(c)Effective
			 dateSection 1076e of title 10, United States Code, as inserted
			 by subsection (a), shall apply to coverage for months beginning on or after
			 October 1, 2009, or such earlier date as the Secretary of Defense may
			 specify.
			
